Landon, J.:
The case of The People ex rel. Cole v. Hill (36 Hun, 619) is decisive of this case against the relator. We there held that what publication should be given to these notices was a matter of legislative not of judicial cognizance. The legislature has made some *300provision for the publication. (Code Civil Pro., §§ 225, 226, 232, 233.) Perhaps more should be provided. If so, the proposition seems too plain to need discmsion, that the judicial department has not been vested with the power to prescribe the law for such publication and to direct the execution of that law.
We recognize the fact that there is an inherent power of the court, when In session, to incur such expense as may judicially be determined to be necessary in cases of exigency, to maintain authority, punish offenders, and prevent the miscarriage of justice. We do not mean by refusing the relator’s‘application to trench upon the just exercise of this power; we prefer to be understood as excluding from its scope whatever does not strictly fall within it. It is essential that the power be preserved, and it is desirable that it shall be exposed as little as possible to abuse. It is urged that the precedents for this order are numerous. This may be so, and perhaps is so far so, as to suggest the idea that such orders may become liable to extend into a sort of patronage. Hence the greater reason for the re-examination of the power upon which they are supposed to rest.
The order should be affirmed, with costs.
Learned, P. J., and Bookes, J., concurred.
Order affirmed, with costs. '